DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 02/11/21. These replacement drawings are acceptable and have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael O. Scheinberg and Jonpaul Ledesma on 12/16/21. The application has been amended as follows: 

The claims as filed on 02/11/21 have been amended as follows:

(1) The claims have been amended as per the attached document titled “Claims Amendments.”


/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649